MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 73 
Docket:	   Som-16-66	
Argued:	   February	6,	2017	
Decided:	  April	25,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                    JASON	C.	COTE	
	
	
JABAR,	J.	

       [¶1]		Jason	C.	Cote	appeals	from	a	judgment	of	conviction	entered	by	the	

trial	 court	 (Somerset	 County,	 Horton,	 J.)	 after	 a	 jury	 found	 him	 guilty	 of	 one	

count	 of	 murder,	 17-A	 M.R.S.	 §	 201(1)(A)	 (2016).	 	 Cote	 argues	 that	 (1)	 the	

motion	court	erred	in	denying	his	motion	to	suppress	in	part;	(2)	the	State’s	

attorney	 committed	 prosecutorial	 misconduct	 when	 she	 referenced	 Cote	

stomping	 on	 the	 victim’s	 head	 in	 both	 her	 opening	 statement	 and	 closing	

argument;	 and	 (3)	 there	 was	 insufficient	 evidence	 in	 the	 record	 upon	 which	

the	 jury	 could	 find	 him	 guilty	 of	 murder	 beyond	 a	 reasonable	 doubt.	 	 We	

affirm	the	judgment.		
2	

                                  I.		BACKGROUND	

         [¶2]		The	jury	rationally	could	have	found	the	following	facts	based	on	

the	evidence,	which	we	view	in	the	light	most	favorable	to	the	jury’s	verdict.		

See	State	v.	Pratt,	2015 ME 167,	¶	2,	130 A.3d 381.		At	the	time	of	his	death,	

the	 victim	 was	 a	 drug	 dealer	 and	 the	 defendant,	 Jason	 Cote,	 was	 one	 of	 his	

customers.		

         [¶3]		On	the	evening	of	July	17,	2013,	Cote	received	a	text	message	from	

the	 victim	 asking	 Cote	 to	 come	 to	 the	 victim’s	 residence	 in	 Detroit.	 	 Cote	

agreed	and	walked	to	the	victim’s	trailer,	where	the	two	proceeded	to	smoke	

marijuana.		After	making	“small	talk,”	the	victim	confronted	Cote	about	Cote’s	

role	 in	 misleading	 agents	 from	 the	 Bureau	 of	 the	 Alcohol,	 Tobacco,	 Firearms	

and	Explosives	who	were	conducting	an	investigation	of	the	victim.		Cote,	who	

had	previously	agreed	to	lie	to	the	investigators	on	the	victim’s	behalf,	told	the	

victim	that	he	was	having	second	thoughts	about	his	continued	involvement	in	

the	 scheme.	 	 A	 physical	 altercation	 ensued,	 and	 Cote,	 using	 a	 metal	 pipe,	

bludgeoned	the	victim	to	death,	striking	him	multiple	times	in	the	head.		

         [¶4]	 	 On	 September	 6,	 2013,	 Cote	 was	 charged	 by	 indictment	 with	

murder,	 17-A	 M.R.S.	 §	 201(1)(A),	 and	 he	 subsequently	 entered	 a	 not	 guilty	

plea.	
                                                                                          3	

A.	    Motion	to	Suppress	

       [¶5]	 	 Before	 trial,	 Cote	 moved	 to	 suppress	 statements	 he	 made	 to	 law	

enforcement	officials	prior	to	his	arrest.		A	hearing	on	his	motion	was	held	on	

May	 1,	 2014.	 	 At	 the	 conclusion	 of	 the	 hearing,	 the	 motion	 court	 made	 the	

following	 findings,	 which	 are	 supported	 by	 the	 record.	 	 See	 State	 v.	 Lovett,	

2015 ME 7,	¶	3,	109 A.3d 1135.			

       [¶6]		On	the	morning	after	the	victim’s	death,	a	detective	from	the	Maine	

State	 Police	 and	 several	 other	 law	 enforcement	 officers	 arrived	 at	 the	

residence	 of	 Cote’s	 friends	 where	 Cote	 had	 slept	 the	 previous	 night.	 	 From	

outside	 the	 residence,	 the	 detective	 placed	 a	 call	 to	 Cote’s	 cell	 phone.	 	 When	

Cote	answered	the	call,	he	initially	lied	about	his	whereabouts,	informing	the	

detective	 that	 he	 was	 driving	 around	 Palmyra.	 	 The	 detective	 then	 revealed	

that	he	knew	that	Cote	was	inside	the	home	and	asked	him	to	come	outside	to	

speak	with	him.		Cote	agreed	and	walked	to	the	bottom	of	the	driveway,	where	

he	was	greeted	by	the	detective.		The	detective	invited	Cote	to	speak	with	him	

in	the	back	of	his	cruiser	and	Cote	agreed.			

       [¶7]		Over	the	course	of	the	morning,	the	detective	asked	Cote	a	number	

of	questions	concerning	his	whereabouts	on	the	day	of	the	victim’s	death,	but	

he	 did	 not	 readily	 reveal	 that	 he	 was	 investigating	 a	 homicide	 or	 that	 Cote’s	
4	

name	had	come	up	in	the	early	stages	of	that	investigation.		The	detective	did,	

however,	 consistently	 inform	 Cote	 that	 he	 was	 not	 under	 arrest	 and	 that	 his	

involvement	in	the	interview	was	voluntary.		The	interview	was	conducted	in	

a	calm	manner	and	the	detective	allowed	Cote	to	make	and	receive	phone	calls	

and	to	take	breaks	to	smoke	cigarettes	and	relieve	himself.		

      [¶8]		Eventually,	the	detective	informed	Cote	that	he	was	conducting	an	

investigation	 into	 the	 death	 of	 the	 victim	 and	 that	 Cote	 was	 a	 person	 of	

interest.		Cote	continued	his	willing	participation	in	the	interview	until	around	

12:40	 p.m.,	 approximately	 three	 hours	 after	 the	 interview	 began,	 when	 he	

inquired	as	to	what	the	next	steps	in	the	process	would	be	and	informed	the	

detective	that	he	had	things	to	do	later	that	day.		The	detective	largely	ignored	

these	 concerns,	 however,	 and	 continued	 with	 the	 interview,	 obtaining	

additional	 statements;	 conducting	 a	 consented	 to	 search	 of	 Cote’s	 trailer;	

taking	pictures	of	his	injuries,	phone	logs	and	text	messages;	and	obtaining	a	

DNA	sample.			

      [¶9]	 	 After	 this	 initial	 interview	 on	 July	 18,	 the	 detective	 interviewed	

Cote	 twice	 more:	 once	 on	 July	 23	 at	 the	 home	 of	 an	 acquaintance	 and	 again	

immediately	preceding	his	arrest	on	July	24	at	his	grandparents’	house.		At	no	

time	before	his	arrest	on	July	24	was	Cote	administered	Miranda	warnings.		
                                                                                      5	

      [¶10]		After	the	hearing,	the	court	(Horton,	J.)	granted	Cote’s	motion	to	

suppress	 in	 part,	 concluding	 that	 he	 was	 in	 custody	 for	 Miranda	 purposes	

beginning	 at	 12:44	 p.m.	 on	 July	 18,	 and	 that	 because	 he	 was	 not	 given	 the	

requisite	 Miranda	 warnings	 at	 that	 time,	 any	 statements	 he	 made	 after	 that	

point	would	be	suppressed.		The	court	denied,	however,	Cote’s	motion	insofar	

as	it	pertained	to	statements	obtained	prior	to	12:44	p.m.	on	July	18,	or	those	

obtained	 on	 July	 23	 and	 24,	 because	 he	 was	 not	 in	 custody	 during	 those	

interactions.	 	 The	 court	 also	 concluded	 that	 the	 noncustodial	 statements	

obtained	 on	 July	 23	 and	 24	 were	 not	 “tainted”	 by	 the	 July	 18	 Miranda	

violation,	and	thus	did	not	warrant	suppression	under	that	theory	either.		

B.	   Trial	

	     [¶11]	 	 Beginning	 on	 December	 10,	 2015,	 a	 six-day	 trial	 was	 held	 on	

Cote’s	murder	charge.		At	trial,	Cote	testified	that	on	the	night	of	the	victim’s	

death,	the	victim	threatened	him	with	a	knife	and	that	he	acted	in	self-defense	

when	 he	 struck	 the	 victim	 with	 the	 pipe.	 	 The	 State	 presented	 evidence	

contesting	 Cote’s	 version	 of	 events	 surrounding	 the	 victim’s	 death.		

Specifically,	 the	 State	 elicited	 testimony	 from	 the	 State’s	 Chief	 Medical	

Examiner,	 who	 conducted	 an	 autopsy	 of	 the	 victim.	 	 The	 medical	 examiner	

testified	 that	 the	 victim	 suffered	 numerous	 injuries,	 including	 a	 “hinge	
6	

fracture,”	or	a	horizontal	break	at	the	base	of	the	skull	spanning	ear	to	ear.		He	

explained	that	this	fracture	was	caused	by	a	“significant	force”	coming	down	

on	one	side	of	the	victim’s	face	while	his	head	was	“not	moveable,”	as	if	resting	

against	the	floor.		When	asked	whether	the	hinge	fracture	he	observed	could	

have	been	the	result	of	stomping,	the	medical	examiner	responded	that	it	was	

very	possible,	explaining	that	

     [a]	hinge	fracture	requires	a	lot	of	force,	it	requires	the	head	to	be	
     in	a	fixed	position.		If	the	head	were	on	the	ground,	it	is	in	a	fixed	
     position,	it	actually	makes	more	sense	because	the	right	side	of	his	
     face	did	have	some	injury,	there	was	wide	surface	area,	which	can	
     correspond	 very	 nicely	 with	 the	 wide	 surface	 area	 of	 a	 boot,	 or	
     shoe,	or	bottom	of	a	foot.		The	force	could	certainly	be	enough	to	
     fracture	the	skull	if	the	stomping	or	stepping	were	significant	so,	
     yes,	it	is	very,	very	possible	that	that	is	a	reasonable	mechanism.		
     	
(emphasis	added).	

	        [¶12]	 	 The	 State’s	 attorney	 used	 this	 testimony	 to	 refute	 Cote’s	

self-defense	 claim,	 arguing	 during	 her	 closing,	 for	 instance,	 that	 “[a]t	 that	

point	he	claimed	that	[the	victim]	was	still	alive,	he	could	have	left,	but	instead	

he	 then	 stomps	 on	 [the	 victim’s]	 head,	 and	 we	 know	 that	 occurred	 because	

[the	medical	examiner]	told	you	that	that	hinge	fracture	.	.	.	is	consistent	with	

a	person’s	head	being	stomped	on.”1		


     1		In	total,	the	State’s	attorney	made	approximately	ten	references	to	“stomping"	in	her	opening	

statement,	and	another	eight	such	references	in	her	closing	argument.			
                                                                                          7	

	     [¶13]		On	December	17,	2015,	the	jury	returned	a	guilty	verdict	on	the	

sole	 murder	 count	 charged.	 	 Cote	 was	 subsequently	 sentenced	 to	 forty-five	

years’	imprisonment.		

                                   II.		DISCUSSION	

A.	   Partial	Denial	of	Motion	to	Suppress	

	     [¶14]		Cote	argues	that	the	motion	court	erred	in	concluding	that	he	was	

not	in	custody	for	Miranda	purposes	prior	to	12:44	p.m.	on	July	18,	2013,	and	

consequently	denying	his	motion	to	suppress	the	statements	he	made	to	law	

enforcement	 officers	 that	 morning.	 	 He	 also	 contends	 that	 the	 court	 erred	 in	

denying	his	motion	with	regard	to	the	statements	he	made	on	July	23	and	24	

on	 the	 ground	 that	 these	 statements,	 while	 noncustodial	 in	 nature,	 were	

“tainted”	 by	 the	 portion	 of	 the	 July	 18	 interview	 conducted	 in	 violation	 of	

Miranda.		

      1.     Standard	of	Review	

	     [¶15]	 	 In	 an	 appeal	 of	 a	 denial	 of	 a	 motion	 to	 suppress,	 we	 review	 the	

motion	court’s	factual	findings	for	clear	error	and	its	“ultimate	determination	

of	 whether	 the	 statement	 should	 be	 suppressed”	 de	 novo.	 	 State	 v.	 Bragg,	

2012 ME 102,	¶	8,	48 A.3d 769 (quotation	marks	omitted).		Whether	Cote	was	

in	custody	prior	to	12:44	p.m.	on	July	18,	2013,	is	a	mixed	question	of	law	and	
8	

fact.		See	State	v.	Dion,	2007 ME 87,	¶	22,	928 A.2d 746.		“We	give	deference	to	

the	 trial	 court’s	 factual	 determinations,	 but	 the	 determination	 of	 whether	 an	

individual	 was	 in	 custody	 requires	 an	 independent	 de	 novo	 review.”	 	 Id.	

(quotation	marks	omitted).		

       2.     Custody	Determination		

	      [¶16]	 	 Miranda	 warnings	 are	 only	 required	 when	 a	 person	 is	 “in	

custody”	 and	 “subject	 to	 interrogation.”	 	 State	 v.	 Ames,	 2017 ME 27,	

¶	12,	---	A.3d	---	(quotation	marks	omitted).		There	is	no	dispute	that	during	

all	 three	 interviews,	 Cote	 was	 “subject	 to	 interrogation.”	 	 Id.	 	 Cote,	 however,	

contests	the	court’s	determination	that	he	was	not	“in	custody,”	and	therefore	

not	 entitled	 to	 Miranda	 warnings	 prior	 to	 12:44	 p.m.	 on	 July	 18.	 	 Id.	 	 If	 Cote	

was	“in	custody”	prior	to	this	time,	absent	Miranda	warnings,	his	statements	

would	not	be	admissible	against	him	in	the	State’s	case-in-chief.		Id.;	see	State	

v.	Philbrick,	436 A.2d 844,	848	(Me.	1981).			

	      [¶17]	 	 When	 determining	 whether	 a	 person	 was	 “in	 custody”	 for	

Miranda	 purposes,	 the	 court’s	 inquiry	 focuses	 on	 “whether	 a	 reasonable	

person	 in	 the	 defendant’s	 position	 would	 have	 believed	 he	 was	 in	 police	

custody	 and	 constrained	 to	 a	 degree	 associated	 with	 formal	 arrest.”	 	 State	 v.	
                                                                                        9	

Michaud,	 1998 ME 251,	 ¶	 4,	 724 A.2d 1222  (quotation	 marks	 omitted).	 	 In	

conducting	this	analysis,	a	court	may	consider	several	factors,	including	

        (1)	the	locale	where	the	defendant	made	the	statements;		

        (2)	the	party	who	initiated	the	contact;		
        	
        (3)	the	existence	or	non-existence	of	probable	cause	to	arrest	(to	
        the	extent	communicated	to	the	defendant);		
        	
        (4)	 subjective	 views,	 beliefs,	 or	 intent	 that	 the	 police	 manifested	
        to	the	defendant,	to	the	extent	they	would	affect	how	a	reasonable	
        person	 in	 the	 defendant’s	 position	 would	 perceive	 his	 or	 her	
        freedom	to	leave;	
        	
        (5)	 subjective	 views	 or	 beliefs	 that	 the	 defendant	 manifested	 to	
        the	police,	to	the	extent	the	officer’s	response	would	affect	how	a	
        reasonable	person	in	the	defendant’s	position	would	perceive	his	
        or	her	freedom	to	leave;		
        	
        (6)	 the	 focus	 of	 the	 investigation	 (as	 a	 reasonable	 person	 in	 the	
        defendant’s	position	would	perceive	it);		
        	
        (7)	whether	the	suspect	was	questioned	in	familiar	surroundings;	
        	
        (8)	the	number	of	law	enforcement	officers	present;		
        	
        (9)		the	degree	of	physical	restraint	placed	upon	the	suspect;	and	
        	
        (10)		the	duration	and	character	of	the	interrogation.		
	
Id.		

	       [¶18]		Here,	the	court	did	not	err	in	concluding	that	a	reasonable	person	

in	 Cote’s	 position	 would	 not	 have	 believed	 he	 “was	 in	 police	 custody	 and	
10	

constrained	to	a	degree	associated	with	formal	arrest”	prior	to	12:44	p.m.	on	

July	 18	 because,	 as	 discussed	 below,	 the	 court’s	 findings,	 when	 reviewed	

through	 the	 lens	 of	 these	 factors,	 support	 that	 conclusion.	 	 Id.	 	 Although	 the	

detective	 interviewed	 Cote	 in	 his	 cruiser,	 the	 interaction	 took	 place	 near	 the	

home	 of	 Cote’s	 friends.	 	 See	 State	 v.	 Williams,	 2011 ME 36,	 ¶	 8,	 15 A.3d 753 

(concluding	that	the	defendant	was	not	in	custody	when	he	was	interviewed	

by	 one	 officer	 inside	 a	 police	 cruiser	 parked	 yards	 from	 his	 home).	 	 The	

motion	 court	 also	 found	 that	 the	 detective	 conducted	 the	 interview	 in	 a	

non-aggressive	 manner	 and	 repeatedly	 informed	 Cote	 that	 his	 participation	

was	voluntary.		See	id;	Dion,	2007 ME 87,	¶	6,	928 A.2d 746.		Further,	the	court	

found	that	the	detective	allowed	Cote	to	make	and	receive	phone	calls	and	to	

take	breaks	to	smoke	cigarettes	over	the	course	of	the	morning.		See	State	v.	

Higgins,	2002 ME 77,	¶	15,	796 A.2d 50.		Lastly,	the	court	found	that	prior	to	

12:44	p.m.,	Cote	consistently	expressed	his	desire	to	assist	in	the	investigation	

and	 did	 not	 manifest	 a	 desire	 to	 terminate	 the	 interaction	 until,	 just	 before	

12:44	p.m.,	he	informed	the	detective	that	he	had	other	things	to	do	that	day.		

See	 Williams,	 2011 ME 36,	 ¶	 8,	 15 A.3d 753.	 	 Based	 on	 the	 foregoing,	 the	

court’s	 conclusion	 that	 Cote	 was	 not	 in	 custody	 prior	 to	 12:44	p.m.	 was	
                                                                                      11	

rationally	 supported	 by	 the	 evidence,	 and	 therefore	 the	 court	 did	 not	 err	 in	

denying	that	portion	of	Cote’s	motion	to	suppress.			

      3.     “Taint”	of	July	23	and	24	Statements		

	     [¶19]		Cote	does	not	contest	the	motion	court’s	conclusion	that	he	was	

not	 in	 custody	 during	 his	 interactions	 with	 detectives	 on	 July	 23	 and	 on	

July	24	before	his	arrest.		He	argues	that	the	statements	he	made	during	these	

interviews	 should	 nonetheless	 be	 suppressed	 because	 they	 were	 tainted	 by	

the	July	18	Miranda	violation.		

	     [¶20]	 	 The	 existence	 of	 a	 Miranda	 violation	 during	 the	 part	 of	 the	

interview	beginning	at	12:44	p.m.	does	not,	in	itself,	require	suppression	of	all	

of	 Cote’s	 subsequent	 statements.	 	 See	 Oregon	 v.	 Elstad,	 470 U.S. 298,	 314	

(1985).	 	 Rather,	 statements	 obtained	 after	 a	 Miranda	 violation	 may	 be	

suppressed	 where	 the	 “violation	 is	 not	 merely	 technical,	 where	 there	 is	 a	

substantial	nexus	between	the	violation	and	the	second	statement,	and	where	

the	second	statement	is	not	itself	preceded	by	an	adequate	Miranda	warning.”		

United	 States	 v.	 Byram,	 145 F.3d 405,	 409-10	 (1st	 Cir.	 1998).	 	 When	

determining	 whether	 a	 Miranda	 violation	 was	 “merely	 technical,”	 the	

appropriate	inquiry	focuses	on	whether	the	unwarned	statement	at	issue	was	

given	 voluntarily.	 	 See	 United	 States	 v.	 Carter,	 884 F.2d 368,	 372	 (8th	 Cir.	
12	

1989)	 (“If	 the	 unwarned	 statement	 is	 voluntary,	 then	 a	 subsequent	 warned	

confession	 may	 be	 admissible	 if	 the	 prior	 statement	 is	 not	 the	 result	 of	

deliberately	 coercive	 or	 improper	 tactics.”	 (quotation	 marks	 omitted));	 see	

also	 State	 v.	 Smith,	 675 A.2d 93,	 97	 (Me.	 1996)	 (rejecting	 a	 defendant’s	

argument	 that	 statements	 given	 after	 proper	 administration	 of	 Miranda	

warnings	 were	 tainted	 by	 a	 prior	 Miranda	 violation	 where	 the	 initial	

unwarned	statements	were	not	obtained	by	coercive	tactics).			

	     [¶21]	 	 The	 motion	 court	 did	 not	 err	 in	 concluding	 that	 the	 Miranda	

violation	occurring	after	12:44	p.m.	on	July	18	did	not	mandate	suppression	of	

the	July	23	and	24	statements.		First,	the	record	supports	a	determination	that	

Cote’s	 statements	 throughout	 the	 July	 18	 interview	 were	 given	 voluntarily,	

and	 thus	 the	 Miranda	 violation	 occurring	 that	 day	 was	 “technical,”	 that	 is,	

there	 is	 no	 indication	 that	 the	 statements	 obtained	 in	 violation	 of	 Miranda	

were	given	involuntarily	or	as	a	result	of	coercion	or	undue	influence.		Byram,
145 F.3d	 at	 410.	 	 To	 the	 contrary,	 the	 motion	 court	 found	 that	 during	 the	

July	18	interview,	the	detective	“repeatedly	tells	Cote	that	he	does	not	have	to	

answer	questions”	and	that	“Cote	at	all	times	appears	cooperative.”		

	     [¶22]		Further,	there	was	no	substantial	nexus	between	the	statements	

obtained	 in	 violation	 of	 Miranda	 and	 those	 obtained	 in	 the	 subsequent	
                                                                                      13	

interviews.	 	 The	 July	 23	 and	 24	 interviews	 were	 limited	 in	 scope,	 took	 place	

five	 and	 six	 days	 after	 the	 initial	 Miranda	 violation,	 and	 both	 occurred	 at	

locations	 that	 were	 familiar	 to	 Cote.	 	 Therefore,	 the	 court	 did	 not	 err	 in	

denying	Cote’s	motion	to	suppress	statements	he	made	during	the	July	23	and	

24	interviews.				

B.	   Prosecutorial	Misconduct	

	     [¶23]	 	 Cote	 next	 argues	 that	 the	 State’s	 attorney	 committed	

prosecutorial	misconduct	when	she	suggested	to	the	jury,	both	in	her	opening	

statement	and	closing	argument,	that	he	stomped	on	the	victim’s	head.			

      1.     Standard	of	Review	

	     [¶24]	 	 Where	 a	 party	 fails	 to	 object	 to	 statements	 that	 allegedly	

constitute	 prosecutorial	 misconduct	 and	 that	 party	 later	 asserts	 on	 appeal	

that	“those	statements	.	.	.	deprived	[him]	of	a	fair	trial,	we	review	for	obvious	

error.”		State	v.	Dolloff,	2012 ME 130,	¶	35,	58 A.3d 1032.		Here,	Cote	did	not	

object	to	the	State’s	attorney’s	statements	at	trial,	and	therefore	we	will	only	

vacate	upon	a	showing	that	“there	is	(1)	an	error,	(2)	that	is	plain,	and	(3)	that	

affects	 substantial	 rights.”	 	 State	 v.	 Lajoie,	 2017 ME 8,	 ¶	 22,	 ---	 A.3d---	

(quotation	 marks	 omitted).	 	 “Even	 if	 these	 three	 conditions	 are	 met,	 we	 will	

set	aside	a	jury’s	verdict	only	if	we	conclude	that	(4)	the	error	seriously	affects	
14	

the	fairness	and	integrity	or	public	reputation	of	judicial	proceedings.”		Dolloff,	

2012 ME 130,	¶	35,	58 A.3d 1032 (quotation	marks	omitted).			

	     [¶25]		“If	the	defendant,	having	failed	to	preserve	the	objection	at	trial,	

demonstrates	 on	 appeal	 that	 there	 was	 prosecutorial	 misconduct	 that	 went	

unaddressed	by	the	court,	the	defendant	has	met	the	burden	of	demonstrating	

error.”	 	 Id.	 ¶	 36.	 	 To	 demonstrate	 that	 the	 error	 was	 “plain,”	 however,	 the	

defendant	must	show	that	the	error	was	“so	clear	under	current	law,	that	the	

trial	judge	and	prosecutor	were	derelict	in	countenancing	it,	even	absent	the	

defendant’s	timely	assistance	in	detecting	it.”		Id.	(citation	omitted)	(alteration	

omitted)	(quotation	marks	omitted).			

      2.     The	State’s	Attorney’s	Comments		

	     [¶26]	 	 “[T]he	 prosecutor	 has	 a	 unique	 role	 in	 the	 courtroom.	 	 Rather	

than	serving	as	an	advocate	for	a	particular	person	or	entity,	the	prosecutor	is	

a	 minister	 of	 justice.”	 	 State	 v.	 Robinson,	 2016 ME 24,	 ¶	 23,	 124 A.3d 828 

(quotation	 marks	 omitted).	 	 In	 this	 unique	 role,	 the	 prosecutor	 may	

permissibly	“present	an	analysis	of	the	evidence	in	summation	with	vigor	and	

zeal,”	Dolloff,	2012 ME 130,	¶	41,	58 A.3d 1032 (quotation	marks	omitted),	but	

may	not	“[m]isrepresent[]	material	facts	in	the	record	or	mak[e]	statements	of	

material	 fact	 unsupported	 by	 any	 evidence.”	 	 Id.	 ¶	 42.	 	 Thus,	 when	
                                                                                         15	

determining	whether	a	prosecutor’s	summation	of	the	facts	rises	to	the	level	

of	 misconduct,	 “the	 central	 question	 is	 whether	 the	 prosecutor’s	 comment	 is	

fairly	 based	 on	 the	 facts	 in	 evidence.”	 	 State	 v.	 Roberts,	 2008 ME 112,	 ¶	 45,	

951 A.2d 803 (alteration	omitted)	(quotation	marks	omitted);	see	also	Dolloff,	

2012 ME 130,	¶	55,	58 A.3d 1032 (concluding	that	a	prosecutor’s	statements	

characterizing	what	a	dog	might	have	been	thinking	during	an	alleged	assault	

amounted	 to	 misconduct	 because	 the	 statements	 were	 not	 based	 upon	 the	

evidence).	 	 Accordingly,	 we	 have	 “repeatedly	 .	 .	 .	 upheld	 the	 prosecutor’s	

ability	to	argue	vigorously	for	any	position,	conclusion,	or	inference	supported	

by	the	evidence.”		State	v.	Ashley,	666 A.2d 103,	105	(Me.	1995).		

	      [¶27]	 	 The	 State’s	 attorney’s	 references	 to	 stomping	 in	 her	 opening	

statement	 and	 closing	 argument	 were	 permissible	 because	 the	 comments	

were	 “fairly	 based	 on	 the	 facts	 in	 evidence,”	 Roberts,	 2008 ME 112,	 ¶	 45,	

951 A.2d 803  (quotation	 marks	 omitted),	 and	 constituted	 an	 effort	 by	 her	 to	

“argue	vigorously”	for	a	“conclusion,	or	inference	supported	by	the	evidence.”		

Ashley,	 666 A.2d 1t  105.	 	 The	 State	 elicited	 extensive	 testimony	 from	 the	

medical	 examiner,	 who	 opined	 that	 the	 “hinge	 fracture”	 the	 victim	 suffered	

was	likely	the	result	of	“a	significant	force”	over	his	stationary	head	and	that	

the	 injury	 could	 logically	 be	 explained	 by	 stomping.	 	 Apart	 from	 the	 medical	
16	

examiner’s	 concession	 on	 cross-examination	 that	 it	 was	 possible,	 but	 not	

likely,	 that	 the	 hinge	 fracture	 was	 caused	 by	 the	 metal	 pipe,	 there	 was	 no	

evidence	 in	 the	 record	 to	 refute	 his	 opinion	 that	 it	 was	 “very,	 very	 possible”	

that	the	injury	could	have	been	caused	by	stomping.		Further,	although	Cote,	

through	 his	 testimony,	 denied	 stomping	 on	 the	 victim’s	 head,	 the	 State’s	

attorney	was	free	to	argue	to	the	jury	that,	based	on	the	evidence	presented,	it	

could	 arrive	 at	 the	 opposite	 conclusion.	 	 See	 State	 v.	 Moontri,	 649 A.2d 315,	

317	(Me.	1994).		Thus,	because	the	State’s	attorney’s	references	to	stomping	

were	 fairly	 based	 on	 facts	 in	 evidence,	 her	 comments	 did	 not,	 in	 any	 way,	

constitute	prosecutorial	misconduct.		

C.	    Sufficiency	of	the	Evidence	

	      [¶28]		Finally,	Cote	argues	that	the	State	presented	insufficient	evidence	

upon	 which	 the	 jury	 rationally	 could	 have	 found	 him	 guilty	 of	 murder,	

17-A	M.R.S.	§	201(1)(A).		Viewing	the	evidence	in	the	light	most	favorable	to	

the	 State,	 however,	 there	 was	 sufficient	 evidence	 upon	 which	 the	 jury	

rationally	 could	 have	found	every	element	of	murder,	and	 that	the	State	had	

disproved	Cote’s	claim	of	self-defense,	beyond	a	reasonable	doubt.		See	State	v.	

Clark,	2008 ME 136,	¶	18,	954 A.2d 1066.			
                                                                                   17	

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	      	       	    	      	
	
Verne	 E.	 Paradie,	 Jr.,	 Esq.	 (orally),	 Paradie,	 Sherman,	 Walker	 &	 Worden,	
Lewiston,	for	appellant	Jason	C.	Cote	
	
Janet	 T.	 Mills,	 Attorney	 General,	 and	 Donald	 W.	 Macomber,	 Asst.	 Atty.	 Gen.	
(orally),	Office	of	the	Attorney	General,	Augusta,	for	appellee	State	of	Maine	
	
	
Somerset	County	Unified	Criminal	Docket	docket	number	CR-2013-689	
FOR	CLERK	REFERENCE	ONLY